Title: John Fowler to Thomas Jefferson, 27 May 1815
From: Fowler, John,Smith, Thomas
To: Jefferson, Thomas


          Dear sir,  State of Kentucky Lexington 27. May 1815
          Mr Thomas Smith now a resident (and has been for many years) of this place intends to visit the neighbourhood of Richmond (Virginia) some time this summer and wish’s to pay his respects to you on his way thither. I beg leave to introduce him to your Acquaintance, He is an amiable intelligent Gentleman, Has been Uniformly a warm supporter of the Rights of our excellent Government, and will be proud to Acknowledge your civilities and attentions paid him
          I have the Honor to be respectfully
          Your Obt servantJohn Fowler
        